Per curiam.
Harold Burton Crews filed a petition for voluntary surrender of his license after two former clients filed grievances with the State Bar of Georgia. Conditioned on the acceptance of his petition, Crews admits that he abandoned the cases of both clients and violated Standard 44 of Bar Rule 4-102 when he failed to file any pleadings on their behalf and, in one case, failed to respond to the court’s inquiries. The State Bar does not object to his petition and the review panel unanimously recommends that this Court accept it.
We have reviewed the record, agree with the review panel’s recommendation, and accept Crews’ petition for voluntary surrender of his license, which is tantamount to disbarment. See Bar Rule 4-110 (f). Therefore, the name of Harold Burton Crews shall be removed from the rolls of persons entitled to practice law in Georgia. Crews is reminded of his responsibilities under Bar Rule 4-219 (c), including his duty to take all actions necessary to protect the interests on his clients.

Voluntary surrender of license accepted.


All the Justices concur.